DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Aita (WO2019/181940 A1, Machine Translation).
	Regarding claim 1, Aita discloses a solar battery cell (See Fig. 5 [0006] [0039]) comprising a first electrode (2 [0019]) provided on a substrate (1 [0011]); a photoelectric layer (3 [0006][0011] [0039]) provided on the first electrode; a second electrode layer (5 [0006] [0011] [0039]) provided on the photoelectric conversion layer (3); and a barrier layer (6) so provided as to cover a side portion (see Fig. 5) of the photoelectric conversion layer,
	wherein the photoelectric layer has an electron transport layer, a light absorption layer provided on the electron transport layer, and a hole transport layer provided on the light absorption layer ([0039]),
	a light absorption layer includes a compound having a perovskite crystal structure ([0021]), and a barrier layer is an inorganic material layer ([0085]) and provides a waterproofing function ([0062]).
	With regards to the barrier is “dense” the barrier layer is capable of providing a waterproofing function and will therefore will have to be “dense” so as to not allow water to diffuse through the layer.
	Regarding claim 2, Aita discloses all of the claim limitations as set forth above.
	In addition, Aita discloses that the barrier material includes a zinc oxide material ([0085] [0062]) and will connect the first and second electrode. As evidenced by Asano (US 2018/0040841 A1), ZnSnO is a conductive oxide ([0045]). Therefore, the barrier layer acts as a varistor material and connects the first and second electrode such that the barrier layer and photoelectric layer are connected in parallel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aita (WO2019/181940 A1, Machine Translation) as applied to claims 1 and 2 above and in further view of Morad (US 2015/0349702).
	Regarding claims 3, 4, 7, and 8, Aita discloses all of the claim limitations as set forth above.
	In addition, Aita discloses that the plurality of solar cells are connected in series ([0037]).
	However, Aita does not discloses a first and second terminal and the first and second terminals are connected to solar cells at opposite ends, respectively.
	Morad discloses that the first and second terminals (see Fig. 8A and 8B, 400 or soldered joint is considered terminal) are located on opposing ends of a solar cells which are interconnected and wherein there can be a plurality of batteries and a plurality of the first terminals are on the light reception face (Fig. 8b, 400 or soldered joint is considered terminal) and a plurality of second terminals are located on the back surface (See Fig. 8a, 400 or soldered joint is considered terminal).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art at the time of filing to add additional solar batteries so that there are a plurality solar batteries, and further include first and second terminal to the interconnected solar cells of each battery of Aita so that they can be interconnected to additional solar batteries as disclosed by Morad because Morad discloses that is known to interconnect solar battery modules in this fashion.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 5, modified Aita discloses all of the claim limitations as set forth above.
	In addition, Aita discloses that that each battery has a rectangular shape (See Fig. 1b) and that there are a plurality of batteries (modification with Morad above).
	In addition, Morad discloses that the solar battery module is a rectangle (see Fig. 6) and that each of the first terminals is arranged at one end of the elongated shape (top end), each of the plurality of second  terminals are arranged at another end of the elongated shape (bottom end, see Fig. 6) and the plurality of batteries are arranged in parallel rows (see Fig. 6) in a manner to be diagonal (arranged in a shingled manner, and thus considered diagonal (See Fig. 8) to one side of the rectangle.
	Regarding claim 6, modified Aita discloses all of the claim limitations as set forth above.
	In addition, Morad discloses that the terminals are solder portions (See modification in claim 3). Furthermore, Morad discloses that the solar module further includes the bus bar (400)  which connects two solar batteries which are adjacent to each other (See Fig. 6).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726